Citation Nr: 1704679	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-45 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent from March 25, 1999 for service-connected asthma.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from July 1988 to July 1992.  He participated in Operation Desert Storm and Operation Desert Shield, and he was awarded a Combat Action Ribbon, a Sea Service Deployment Ribbon with one star, and a Southwest Asia Service Medal with two stars, among other commendations. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 1999 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran originally filed this increased rating claim for service-connected asthma in March 1999, and he perfected his appeal in August 2000.  The Veteran had a Board hearing in 2004, and at the time he withdrew some of his other issues on appeal, but not his increased rating claim for service-connected asthma.  This claim was revived and addressed in the June 2016 Board decision when it was remanded for additional development.  It has returned to the Board for review.

The Veteran testified at a Board hearing in September 2004.  After the hearing the Veteran received notification that the Veterans Law Judge (VLJ) who performed the hearing was no longer at the Board, and the Veteran declined an opportunity to have another hearing.

The Veteran's disability rating was previously 30 percent for service-connected asthma from March 25, 1999 to February 28, 2004, and after September 22, 2004, and was 10 percent from March 1, 2004 to September 21, 2004.  An August 2016 rating decision increased the Veteran's disability rating to 30 percent from March 1, 2004 to September 21, 2004.  As these ratings are not the highest available ratings, the case remains in appellate status and the issue has been modified as above.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Throughout the period on appeal, the Veteran's asthma has required daily inhalational or oral bronchodilator therapy, with pulmonary function findings of FEV-1 higher than 55 percent of predicted, FEV-1/FVC higher than 55 percent, and no objective indication of at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids yearly.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent rating for asthma have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Veteran filed his claim in 1999, and he was notified of the materials to substantiate his claim in the July 2000 Statement of the Case.  When the Veteran had his hearing in September 2004, there was no indication that he was not aware of the material needed to prove his claim.  Moreover, the Veteran has received subsequent notifications from the RO as recently as June 2016 after the Board's remand.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, and a VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The rating schedule provides that for bronchial asthma, a 10 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 71-80 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) is in the range from 71-80 percent, or; there is a need for intermittent inhalation or oral bronchodilator therapy.  A 30 percent rating is assigned when FEV-1 is in the range from 56 to 70 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 56 through 70 percent, or; there is a need for daily inhalation or oral bronchodilator therapy, or; need of inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunal-suppressive medications.  38 C.F.R. § 4.96, Diagnostic Code 6602.  

The Veteran's service-connected bronchial asthma has been rated at 30 percent disabling since March 1999.  To receive a higher disability rating, the evidence must show FEV-1 in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 40 through 55 percent, or at least monthly visits to a physician for required care of exacerbations, or: intermittent courses of systemic corticosteroids.  

The Veteran has been service-connected for his asthma disability since 1995 and he has received ongoing treatment and medication since that time.  In July 1999 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he was using his inhaler up to five times per day and before exercising.  He reported that he had to clear his throat frequently when exercising in the morning, and that he became short of breath when running approximately one mile or with faster walking.  He reported having asthma attacks up to four times per week that were characterized by coughing and clearing his throat when he exercised.  At the time the Veteran indicated that he had smoked a half of a pack of cigarettes daily for seven years.  On physical examination the Veteran had a clear chest and normal airflow.  He underwent pulmonary function testing that showed an FEV-1 of 85 percent predicted and FEV-1/FVC of 88 percent.  

Several months later the Veteran sought treatment for his asthma and he reported having coughing and occasional chest tightness, but his pulmonary function testing showed FEV-1 of 89 percent predicted and FEV-1/FVC of 87 percent.  In October 2002 the Veteran again underwent VA examination in connection with his claim, and at the time he reported that he had paroxysmal coughs that lasted for up to an hour occurring approximately six times in the six months prior.  He indicated that these symptoms were exacerbated by exercise and cold weather, but that he was able to walk up to three miles and run a quarter of a mile.  The Veteran's physical examination showed clear lungs, and his pulmonary function testing showed FEV-1 up to 88 percent predicted and FEV-1/FVC of 85 percent.  He was diagnosed with asthma by history.  Six months later when the Veteran followed up with his treatment provider his asthma was noted to be stable.  

In June 2003 the Veteran went to his treatment provider and indicated that he had problems with wheezing, shortness of breath, and coughing when running.  He indicated that he had stopped running because of his cough, but that the cough did not occur on a daily basis; rather, he reported it occurred every three to four weeks.  The Veteran asserted that he was smoking approximately one half of a pack of cigarettes each day, and that he had not been treated in the emergency room or hospitalized for his asthma.  The Veteran's physical examination was normal and he his pulmonary function test showed FEV-1 as 90 percent predicted and FEV-1/FVC of 84 percent.  Nine months later when the Veteran returned to his treatment provider his physical examination showed no wheezing, and he was encouraged to continue his current medication regimen.

In June 2005 the Veteran underwent VA examination, and at the time he asserted that he had a chronic cough that manifested daily, although he indicated that he was able to walk up to three miles and run occasionally.  He indicated that he was taking inhalers several times per day but that he had not taken steroids or required hospitalization for his symptoms.  His chest examination was normal, and his pulmonary function testing showed his FEV-1 as 93 percent predicted and FEV-1/FVC of 85 percent.  The diagnosis was exercise induced asthma with fatigue.  The Veteran's follow-up physical examination four months later was normal and showed clear lungs; he was diagnosed with stable asthma.  The Veteran continued treatment, and his asthma was described as intermittent in April 2008.  

The following year the Veteran sought treatment for his asthma and the provider indicated that the Veteran's asthma was primarily induced by exercise, and that the Albuterol medication was preventing his symptoms; he was taking other asthma medication intermittently.  At the time, the Veteran's chest x-ray was normal.  The Veteran continued his treatment and medication regimen for several years with few symptom flare-ups.  His pulmonary function testing in November 2013 showed FEV-1 at 86 percent predicted.  

More recently in July 2016 the Veteran underwent VA examination in connection with his claim.  At the time he described having coughing spasms with shortness of breath, and wheezing once per week.  He also asserted that he had shortness of breath at work at the slaughterhouse, where there was a lot of humidity and steam; he reported having an asthma attack in 2013 at work when he accidentally inhaled an aerosolized bromide spray.  The Veteran indicated that he was using a low dose maintenance inhaler once per evening and an albuterol inhaler once per day; he noted that he had never been hospitalized or intubated for asthma.  During the physical examination the Veteran's lungs were clear to auscultation bilaterally and there was no wheezing, crackles, or rales.  The VA examiner noted that the Veteran had good air movement throughout the lungs.  The VA examiner also cited a 2011 pulmonary function test that showed FEV-1 as 73 percent predicted (78 percent post-bronchodilator) and FEV-1/FVC of 81 percent (104 percent post-bronchodilator).  The examiner found the results accurately reflected the Veteran's current pulmonary function.  At the end of the examination the VA examiner diagnosed the Veteran with exercise-induced asthma, modified from exercise-induced asthma with fatigue as the Veteran's fatigue was a symptom of his likely diagnosis of obstructive sleep apnea.  The Veteran had limited documented treatment after this time.

Upon review, the Board finds that the evidence is consistent with a 30 percent disability rating for the Veteran's service-connected asthma.  The Veteran's FEV-1 ratio was 70 percent or more as predicted which is consistent with a 10 percent disability rating, but given the Veteran's consistent need of inhalational anti-inflammatory medication the Board finds that the evidence is consistent with a 30 percent disability rating.  

Nonetheless, there is nothing to suggest that the Veteran's service-connected asthma is consistent with a 60 percent or greater disability rating.  Indeed, his pulmonary function test scores show that the FEV-1 has always been 70 percent or greater than the predicted value, and that FEV-1/FVC has always been greater than 70 percent as well.  The Veteran has received ongoing treatment for his asthma, but his treatments have been semi-annual at best; there is no evidence that he was making monthly visits for required care of exacerbations.  In fact, his asthma has been diagnosed as stable or only induced by exercise throughout the duration of the appeal.  The Veteran has never contended that he had regular exacerbations of symptoms; he has constantly denied ever requiring hospitalization or intubation for his asthma.  Moreover, the Veteran has denied requiring courses of systemic corticosteroids; most of the time he had been using low-dose inhalers a few times per day.  The Veteran reported in a September 2016 lay statement that he was using an inhaler daily and that he once threw out his back during an asthma attack; he also asserted that he had gone to the doctor several times for asthma symptoms.  Nonetheless, the Board finds that these symptoms are contemplated by a 30 percent disability rating.  Overall the evidence does not suggest that the Veteran's asthma disability is illustrative of a rating in excess of 30 percent.  Treatment notes are consistent with this finding.  

Other Considerations

The Board has also considered whether the Veteran's claim should be referred for extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service connected asthma symptomatology is contemplated and reasonably described by the rating criteria under Diagnostic Code 6602.  The Veteran's service-connected asthma is characterized by coughing, shortness of breath, and some wheezing.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.96, Diagnostic Code 6602; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

The Court has held that a total disability based on individual unemployability due to service-connected disability (TDIU) claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   In this case, the Board notes that the Veteran is currently working full time at the slaughterhouse and has been doing so for the past five years.  Prior to this work he was employed by the United States Postal Service.  The Veteran indicated that in the year prior to August 2016 he missed three days of work for his asthma symptoms.  The Board finds that the issue of TDIU has not been raised.  


ORDER

Entitlement to an increased disability rating in excess of 30 percent from March 25, 1999 for service-connected exercise-induced asthma with fatigue is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


